 1   MARK J. CONNOT (10010)
     KEVIN M. SUTEHALL (9437)
 2   FOX ROTHSCHILD LLP
     1980 Festival Plaza Drive, Suite 700
 3   Las Vegas, Nevada 89135
     Tel: 702-699-5924
 4   Fax: 702-597-5503
     mconnot@foxrothschild.com
 5   ksutehall@foxrothschild.com
     Attorneys for Plaintiff Great Western Air, LLC
 6   doing business as Cirrus Aviation Services, LLC

 7

 8                                UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   GREAT WESTERN AIR, LLC doing business as              Case No. 2:16-cv-02656-JAD-EJY
     CIRRUS AVIATION SERVICES, LLC,
11
                                                           STIPULATION AND ORDER TO
12                  Plaintiff/Counter-Defendant,           EXTEND DEADLINES CONCERNING
                                                           PENDING MOTIONS
13                  v.

14   CIRRUS DESIGN CORPORATION,
15                  Defendant/Counter-Claimant.
16

17          Plaintiff Great Western Air, LLC doing business as Cirrus Aviation Services, LLC

18   (“Plaintiff”) by and through its counsel of record, Fox Rothschild LLP, and Defendant Cirrus

19   Design Corporation (“Defendant”), by and through their respective counsel, hereby stipulate and

20   agree as follows:

21          WHEREAS, on August 16, 2019, Plaintiff filed a Motion to Strike Disclosure and

22   Designation of Defendant’s Non-Retained Expert Witness Ben Kowalski [ECF No. 66]

23   (“Plaintiff’s Motion to Strike”). Defendant’s last day to respond Plaintiff’s Motion to Strike is

24   currently August 30, 2019.

25          WHEREAS, on August 16, 2019, Defendant filed a Motion to Strike the Expert

26   Testimony of Reza Karamooz and Shai Cohen [ECF No. 67] (“Defendant’s Motion to Strike”).

27   Plaintiff’s last day to respond to Defendant’s Motion to Strike is currently August 30, 2019.

28
                                                     1
 1          WHEREAS, on August 16, 2019, Defendant filed a Motion for Summary Judgment [ECF

 2   No. 68] (“Defendant’s Motion for Summary Judgment”). Plaintiff’s last day to respond to

 3   Defendant’s Motion for Summary Judgment is currently September 6, 2019.

 4          WHEREAS, on August 27, 2019, Defendant’s counsel consented to Plaintiff’s counsel’s

 5   request to extend the deadlines to respond to the foregoing motions by 14 days. The reasons for

 6   the extensions are not for delay, but rather to accommodate counsel’s schedule.

 7          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

 8   the undersigned counsel as follows:

 9          1.      Plaintiff will have until September 13, 2019, to file its response to Defendant’s

10   Motions to Strike, an extension of 14 days.

11          2.      Defendant will have until September 13, 2019, to file its response to Plaintiff’s

12   Motion to Strike, an extension of 14 days; and

13          3.      Plaintiff will have until September 20, 2019, to file its response to Plaintiff’s

14   Motion for Summary Judgment, an extension of 14 days; and

15

16   ///

17

18   ///

19

20   ///

21

22   ///

23

24   ///

25

26   ///

27

28   ///
                                                      2
 1           4.       Replies in support of Defendant’s Motions to Strike, Plaintiff’s Motion to Strike,

 2   and Plaintiff’s Motion for Summary Judgment will be due within seven days of service of

 3   responses to those motions pursuant to LR 7-2(b).

 4           IT IS SO STIPULATED.

 5
      DATED: August 28, 2019                          DATED: August 28, 2019
 6
      FOX ROTHSCHILD LLP                              DORSEY & WHITNEY, LLC
 7

 8    /s/ Mark J. Connot                              /s/ Theresa M. Bevilacqua
      MARK J. CONNOT (10010)                          THERESA M. BEVILACQUA
 9    KEVIN M. SUTEHALL (9437)                        (Admitted pro hac vice)
      1980 Festival Plaza Drive, Ste. 700             DAVID Y. TREVOR
10    Las Vegas, NV 89135                             (Admitted pro hac vice)
      Attorneys for Plaintiff/Counter-Defendant       50 S. 6th Street, Ste. 1500
11    Great Western Air, LLC doing business as        Minneapolis, MN 55402
      Cirrus Aviation Services, LLC                   bevilacqua.theresa@dorsey.com
12                                                    trevor.david@dorsey.com
13                                                    LEWIS ROCA ROTHGERBER
                                                      CHRISTIE LLP
14                                                    MICHAEL J. McCUE (6055)
                                                      MENG ZHONG (12145)
15                                                    3993 Howard Hughes Parkway, Ste. 600
                                                      Las Vegas, NV 89169
16                                                    Attorneys for Defendant and Counter-Plaintiff
                                                      Cirrus Design Corporation
17

18

19

20

21

22
                                                       IT IS SO ORDERED
23

24                                                     ___________________________________
                                                       UNITED STATES DISTRICT JUDGE or
25                                                     UNITED  STATES
                                                       Dated: August 28,MAGISTRATE
                                                                         2019.      JUDGE
26                                                     DATE: _________________________
27

28
                                                      3
     Active\101715127.v2-8/28/19
